Exhibit 10.2

 

INDEMNIFICATION AGREEMENT

 

This Indemnification Agreement (this “Agreement”) is made as of this     day of
      , 20  , by and between Quidel Corporation, a Delaware corporation (the
“Company”) and                                     (“Indemnitee”).

 

RECITALS

 

WHEREAS, the Board of Directors has determined that in order to attract and
retain qualified persons as directors and officers of the Company, it is in the
best interests of the Company and its stockholders to assure such persons that
there will be adequate certainty of protection through insurance and
indemnification against risks of claims and actions against them arising out of
their service to and activities on behalf of the Company; and

 

WHEREAS, the Company has adopted provisions in its By-laws providing for
indemnification of its officers and directors to the fullest extent permitted by
applicable law, and the Company wishes to clarify and detail the rights and
obligations of the Company and Indemnitee with respect to indemnification; and

 

WHEREAS, in order to induce and encourage highly experienced and capable persons
such as Indemnitee to serve and continue to serve as directors and officers of
the Company and in any other capacity with respect to the Company, and to
otherwise promote the desirable end that such persons will resist what they
consider unjustified lawsuits and claims made against them in connection with
the good faith performance of their duties to the Company, with the knowledge
that certain costs, judgments, penalties, fines, liabilities and expenses
incurred by them in their defense of such litigation are to be borne by the
Company and they will receive the maximum protection against such risks and
liabilities as may be afforded by law, the Board of Directors of the Company has
determined that the following Agreement is reasonable and prudent to promote and
ensure the best interests of the Company and its stockholders; and

 

WHEREAS, the Company desires to have Indemnitee continue to serve as a director
and/or officer of the Company and in such other capacity with respect to the
Company as the Company may request, as the case may be, free from undue concern
for unpredictable, inappropriate or unreasonable legal risks and personal
liabilities by reason of Indemnitee acting in good faith in the performance of
Indemnitee’s duty to the Company; and Indemnitee desires to continue so to serve
the Company, provided, and on the express condition, that he or she is furnished
with the indemnity set forth hereinafter.

 

Now, therefore, in consideration of Indemnitee’s continued service as a director
and/or officer of the Company, the parties hereto agree as follows:

 

AGREEMENT

 

1.                                       Service by Indemnitee.  Indemnitee will
serve and/or continue to serve as a director or officer of the Company
faithfully and to the best of Indemnitee’s ability so long as Indemnitee is duly
elected or appointed and until such time as Indemnitee is removed as permitted
by law or tenders a resignation in writing.

 

--------------------------------------------------------------------------------


 

2.                                       Indemnification.  The Company shall
indemnify Indemnitee to the fullest extent permitted by the Delaware General
Corporation Law in effect on the date hereof or as such law may be amended from
time to time (but, in the case of any such amendment, only to the extent that
such amendment permits the Company to provide broader indemnification rights
than said law permitted the Company to provide prior to such amendment). 
Without diminishing the scope of the indemnification provided by this Section,
the rights of indemnification of Indemnitee provided hereunder shall include but
shall not be limited to those rights hereinafter set forth, except that no
indemnification shall be paid to Indemnitee:

 

(a)                                  for which payment is actually made to
Indemnitee under a valid and collectible insurance policy or under a valid and
enforceable indemnity clause, by-law or agreement of the Company or any other
company or organization on whose board Indemnitee serves at the request of the
Company, except in respect of any indemnity exceeding the payment under such
insurance, clause, by-law or agreement;

 

(b)                                 in connection with an action, suit or
proceeding, or part thereof (including claims and counterclaims) initiated or
brought voluntarily by Indemnitee and not by way of defense, except a judicial
proceeding or arbitration pursuant to Section 11 to enforce rights under this
Agreement, unless the action, suit or proceeding (or part thereof) was
authorized by the Board of Directors of the Company;

 

(c)                                  on account of Indemnitee’s conduct which is
finally adjudged to have been knowingly fraudulent or deliberately dishonest, or
to constitute willful misconduct;

 

(d)                                 on account of any suit in which judgment is
rendered against Indemnitee for an accounting of profits made for the purchase
or sale by Indemnitee of securities of the Company pursuant to Section 16(b) of
the Securities Exchange Act of 1934, as amended, or any similar successor
statute;

 

(e)                                  with respect to any action, suit or
proceeding brought by or on behalf of the Company against Indemnitee that is
authorized by the Board of Directors of the Company, except as provided in
Sections 4, 5 and 6 below; and

 

(f)                                    if a final decision by a court having
competent jurisdiction in the matter shall determine that such indemnification
is not lawful.

 

3.                                       Action or Proceedings Other than an
Action by or in the Right of the Company.  Except as limited by Section 2 above,
Indemnitee shall be entitled to the indemnification rights provided in this
Section if Indemnitee is a party or is threatened to be made a party to any
Proceeding (defined below) (other than an action by or in the right of the
Company) by reason of the fact that Indemnitee is or was a director, officer,
employee or agent of the Company, or is or was serving at the request of the
Company as a director, officer, employee or agent or fiduciary of any other
entity (including, but not limited to, another corporation, partnership, joint
venture, trust or employee benefit plan); or by reason of anything done or not
done by Indemnitee in any such capacity.  Pursuant to this Section, Indemnitee
shall be indemnified against all costs, judgments, penalties, fines,
liabilities, amounts paid in settlement by or on behalf of Indemnitee, and
Expenses (defined below) actually and reasonably incurred by Indemnitee in
connection with such Proceeding, if Indemnitee acted in good faith and in a
manner he or she reasonably believed to be in or not opposed to the best
interests of the Company, and with respect to any criminal Proceeding, had no
reasonable cause to believe his or her conduct was unlawful.

 

--------------------------------------------------------------------------------


 

4.                                       Indemnity in Proceedings by or in the
Right of the Company.  Except as limited by Section 2 above, Indemnitee shall be
entitled to the indemnification rights provided in this Section if Indemnitee
was or is a party or is threatened to be made a party to any Proceeding brought
by or in the right of the Company to procure a judgment in its favor by reason
of the fact that Indemnitee is or was a director, officer, employee, agent or
fiduciary of the Company, or by reason of anything done or not done by
Indemnitee in any such capacity.  Pursuant to this Section, Indemnitee shall be
indemnified against all costs, judgments, penalties, fines, liabilities, amounts
paid in settlement by or on behalf of Indemnitee, and Expenses actually and
reasonably incurred by Indemnitee in connection with such Proceeding if
Indemnitee acted in good faith and in a manner Indemnitee reasonably believed to
be in or not opposed to the best interests of the Company; provided, however,
that no such indemnification shall be made in respect of any claim, issue, or
matter as to which Delaware law expressly prohibits such indemnification by
reason of any adjudication of liability of Indemnitee to the Company, unless and
only to the extent that the Court of Chancery of the State of Delaware or the
court in which such action or suit was brought shall determine upon application
that, despite the adjudication of liability but in view of all the circumstances
of the case, Indemnitee is entitled to indemnification for such costs,
judgments, penalties, fines, liabilities and Expenses as such court shall deem
proper.

 

5.                                       Indemnification for Costs, Charges and
Expenses of Successful Party.  Notwithstanding the limitations of Section 2(e),
3 and 4 above, to the extent that Indemnitee has been successful, on the merits
or otherwise, in whole or in part, in defense of any action, suit or proceeding
(including an action, suit or proceeding brought by or on behalf of the Company)
or in defense of any claim, issue or matter therein, including, without
limitation, the dismissal of any action without prejudice, or if it is
ultimately determined that Indemnitee is otherwise entitled to be indemnified
against Expenses, Indemnitee shall be indemnified against all Expenses actually
and reasonably incurred in connection therewith.

 

6.                                       Partial Indemnification.  If Indemnitee
is entitled under any provision of this Agreement to indemnification by the
Company for some or a portion of the costs, judgments, penalties, fines,
liabilities or Expenses actually and reasonably incurred in connection with any
action, suit or proceeding (including an action, suit or proceeding brought by
or on behalf of the Company), but not, however, for all of the total amount
thereof, the Company shall nevertheless indemnify Indemnitee for the portion of
such costs, judgments, penalties, fines, liabilities and Expenses actually and
reasonably incurred to which Indemnitee is entitled.

 

7.                                       Contribution.  If the indemnification
provided in Sections 3, 4 and 6 above is unavailable and may not be paid to
Indemnitee for any reason (other than those set forth in Section 2(a)-(f)), then
with respect to any Proceeding in which the Company is jointly liable with
Indemnitee (or would be if joined in such Proceeding), the Company shall
contribute to the amount of Expenses, judgments, fines and amounts paid in
settlement actually and reasonably incurred and paid or payable by Indemnitee to
the fullest extent allowed by applicable law, in such proportion as is
appropriate to reflect (i) the relative benefits received by the Company on the
one hand and by the Indemnitee on the other hand from the transaction from which
such Proceeding arose and (ii) the relative fault of the Company on the one hand
and the Indemnitee other hand in connection with the events which resulted in
such Expenses, judgments, fines or settlement amounts, as well as any other
relevant equitable considerations.  The relative fault of the Company on the one
hand and of the Indemnitee on the other hand shall be determined by reference
to, among other matters, the parties’ relative intent, knowledge, access to
information and opportunity to correct or prevent the circumstances resulting in
such Expenses, judgments, fines or settlement amounts.  The Company agrees that
it would not be just and equitable if contribution pursuant to this Section 7
were

 

--------------------------------------------------------------------------------


 

determined by pro rata allocation or any other method of allocation which does
not take into account the foregoing equitable considerations.

 

8.                                       Indemnification for Expenses of a
Witness.  Notwithstanding any other provision of this Agreement, to the maximum
extent permitted by applicable law, Indemnitee shall be entitled to
indemnification against all Expenses actually and reasonably incurred or
suffered by Indemnitee or on Indemnitee’s behalf if Indemnitee appears as a
witness or otherwise incurs legal expenses as a result of or related to
Indemnitee’s service as a director, officer, employee, agent or fiduciary of the
Company or, at the request of the Company, of any other entity, in any
threatened, pending or completed legal, administrative, investigative or other
proceeding or matter to which Indemnitee neither is, nor is threatened to be
made, a party.

 

9.                                       Determination of Entitlement to
Indemnification.  Upon written request by Indemnitee for indemnification
pursuant to Sections 3, 4, 5, 6 or 8, the entitlement of Indemnitee to
indemnification, to the extent not provided pursuant to the terms of this
Agreement, shall be determined by the following person or persons who shall be
empowered to make such determination:  (a) the Board of Directors of the Company
by a majority vote of Disinterested Directors (defined below), whether or not
such majority constitutes a quorum; (b) a committee of Disinterested Directors
designated by a majority vote of such directors, whether or not such majority
constitutes a quorum; (c) if there are no Disinterested Directors, or if the
Disinterested Directors so direct, by Independent Counsel (defined below) in a
written opinion to the Board of Directors, a copy of which shall be delivered to
Indemnitee; or (d) the stockholders of the Company.  Such Independent Counsel
shall be selected by the Board of Directors and approved by Indemnitee.  Upon
failure of the Board so to select such Independent Counsel or upon failure of
Indemnitee so to approve, such Independent Counsel shall be selected upon
application to a court of competent jurisdiction.  Such determination of
entitlement to indemnification shall be made not later than forty-five (45)
calendar days after receipt by the Company of a written request for
indemnification.  Such request shall include documentation or information which
is reasonably necessary for such determination and which is reasonably available
to Indemnitee.  Any Expenses incurred by Indemnitee in connection with a request
for indemnification or payment of Expenses hereunder, under any other agreement,
any provision of the Company’s By-laws or any directors’ and officers’ liability
insurance, shall be borne by the Company.  The Company hereby indemnifies
Indemnitee for any such Expense and agrees to hold Indemnitee harmless therefrom
irrespective of the outcome of the determination of Indemnitee’s entitlement to
indemnification.  If the person making such determination shall determine that
Indemnitee is entitled to indemnification as to part (but not all) of the
application for indemnification, such person shall reasonably prorate such
partial indemnification among the claims, issues or matters at issue at the time
of the determination.

 

10.                                 Presumptions and Effect of Certain
Proceedings.  The General Counsel of the Company (or if there is no General
Counsel, the President of the Company) shall, promptly upon receipt of
Indemnitee’s request for indemnification, advise in writing the Board of
Directors or such other person or persons empowered to make the determination as
provided in Section 9 that Indemnitee has made such request for
indemnification.  Upon making such request for indemnification, Indemnitee shall
be presumed to be entitled to indemnification hereunder and the Company shall
have the burden of proof in making any determination contrary to such
presumption.  If the person or persons so empowered to make such determination
shall have failed to make the requested determination with respect to
indemnification within forty-five (45) calendar days after receipt by the
Company of such request, a requisite determination of entitlement to
indemnification shall be deemed to have been made and Indemnitee shall be
entitled to such indemnification (i) absent actual and material fraud in the
request for indemnification or (ii) a prohibition of such indemnification under
applicable law; provided, however, that such 45-day period may be extended

 

--------------------------------------------------------------------------------


 

for a reasonable period of time, not to exceed an additional thirty (30)
calendar days, if the person or persons or entity making the determination with
respect to entitlement to indemnification in good faith requires such additional
time for the obtaining or evaluating documentation and/or information relating
thereto.  The termination of any Proceeding described in Sections 3 or 4 by
judgment, order, settlement or conviction, or upon a plea of nolo contendere or
its equivalent, shall not, of itself:  (a) create a presumption that Indemnitee
did not act in good faith and in a manner which Indemnitee reasonably believed
to be in or not opposed to the best interests of the Company, or, with respect
to any criminal Proceeding, that Indemnitee had reasonable cause to believe that
Indemnitee’s conduct was unlawful; or (b) otherwise adversely affect the rights
of Indemnitee to indemnification except as may be provided herein.

 

11.                                 Remedies of Indemnitee in Cases of
Determination not to Indemnify or to Pay Expenses.  In the event that a
determination is made that Indemnitee is not entitled to indemnification
hereunder or if payment has not been timely made following a determination of
entitlement to indemnification pursuant to Sections 9 and 10, or if Expenses are
not paid pursuant to Section 16, Indemnitee shall be entitled to final
adjudication in a court of competent jurisdiction of entitlement to such
indemnification or payment.  Alternatively, Indemnitee at Indemnitee’s option
may seek an award in an arbitration to be conducted by a single arbitrator
pursuant to the rules of the American Arbitration Association, such award to be
made within sixty (60) days following the filing of the demand for arbitration. 
The Company shall not oppose Indemnitee’s right to seek any such adjudication or
award in arbitration or any other claim.  The determination in any such judicial
proceeding or arbitration shall be made de novo and Indemnitee shall not be
prejudiced by reason of a determination (if so made) pursuant to Sections 9
or 10 that Indemnitee is not entitled to indemnification.  If a determination is
made or deemed to have been made pursuant to the terms of Section 9 or 10 that
Indemnitee is entitled to indemnification, the Company shall be bound by such
determination and is precluded from asserting that such determination has not
been made or that the procedure by which such determination was made is not
valid, binding and enforceable.  The Company further agrees to stipulate in any
such court or before any such arbitrator that the Company is bound by all the
provisions of this Agreement and is precluded from making any assertions to the
contrary.  If the court or arbitrator shall determine that Indemnitee is
entitled to any indemnification or payment of Expenses hereunder, the Company
shall pay all Expenses actually and reasonably incurred by Indemnitee in
connection with such adjudication or award in arbitration (including, but not
limited to, any appellate Proceedings).

 

12.                                 Other Rights to Indemnification. 
Indemnification and payment of Expenses provided by this Agreement shall not be
deemed exclusive of any other rights to which Indemnitee may now or in the
future be entitled under any provision of the By-laws or other organizational
documents of the Company, vote of stockholders or Disinterested Directors,
provision of law, agreement or otherwise.

 

13.                                 Expenses to Enforce Agreement.  In the event
that Indemnitee is subject to or intervenes in any Proceeding in which the
validity or enforceability of this Agreement is at issue or seeks an
adjudication or award in arbitration to enforce Indemnitee’s rights under, or to
recover damages for breach of, this Agreement, Indemnitee, if Indemnitee
prevails in whole or in part in such action, shall be entitled to recover from
the Company and shall be indemnified by the Company against any actual Expenses
incurred by Indemnitee in connection with such action.

 

14.                                 Continuation of Indemnity.  All agreements
and obligations of the Company contained herein shall continue during the period
Indemnitee is a director, officer, employee or agent of the Company or is
serving at the request of the Company as a director, officer, employee, agent or
fiduciary of any other entity (including, but not limited to, another
corporation, partnership, joint

 

--------------------------------------------------------------------------------


 

venture, trust or employee benefit plan) and shall continue thereafter with
respect to any possible claims based on the fact that Indemnitee was a director,
officer, employee or agent of the Company or was serving at the request of the
Company as a director, officer, employee, agent or fiduciary of any other entity
(including, but not limited to, another corporation, partnership, joint venture,
trust or employee benefit plan).  This Agreement shall be binding upon all
successors and assigns of the Company (including any transferee of all or
substantially all of its assets and any successor by merger or operation of law)
and shall inure to the benefit of the heirs, personal representatives and estate
of Indemnitee.

 

15.                                 Notification and Defense of Claim.  Promptly
after receipt by Indemnitee of notice of any Proceeding, Indemnitee will, if a
claim in respect thereof is to be made against the Company under this Agreement,
notify the Company in writing of the commencement thereof; but the omission so
to notify the Company will not relieve the Company from any liability that the
Company may have to Indemnitee.  Notwithstanding any other provision of this
Agreement, with respect to any such Proceeding of which Indemnitee notifies the
Company:

 

(a)                                  The Company shall be entitled to
participate therein at its own expense; and

 

(b)                                 Except as otherwise provided in this
Section 15(b), to the extent that it may wish, the Company, jointly with any
other indemnifying party similarly notified, shall be entitled to assume the
defense thereof, with counsel satisfactory to Indemnitee.  After notice from the
Company to Indemnitee of its election so to assume the defense thereof, the
Company shall not be liable to Indemnitee under this Agreement for any expenses
of counsel subsequently incurred by Indemnitee in connection with the defense
thereof except as otherwise provided below.  Indemnitee shall have the right to
employ Indemnitee’s own counsel in such Proceeding, but the fees and expenses of
such counsel incurred after notice from the Company of its assumption of the
defense thereof shall be at the expense of Indemnitee unless (i) the employment
of counsel by Indemnitee has been authorized by the Company, (ii) Indemnitee
shall have reasonably concluded that there may be a conflict of interest between
the Company and Indemnitee in the conduct of the defense of such action or
(iii) the Company shall not within sixty (60) calendar days of receipt of notice
from Indemnitee in fact have employed counsel to assume the defense of the
action, in each of which cases the fees and expenses of Indemnitee’s counsel
shall be at the expense of the Company.  The Company shall not be entitled to
assume the defense of any Proceeding brought by or on behalf of the Company or
as to which Indemnitee shall have made the conclusion provided for in
(ii) above; and

 

(c)                                  If the Company has assumed the defense of a
Proceeding, the Company shall not be liable to indemnify Indemnitee under this
Agreement for any amounts paid in settlement of any Proceeding effected without
the Company’s written consent.  The Company shall not settle any Proceeding in
any manner that would impose any penalty or limitation on or disclosure
obligation with respect to Indemnitee without Indemnitee’s written consent. 
Neither the Company nor Indemnitee will unreasonably withhold consent to any
proposed settlement.

 

16.                                 Advancement of Expenses.  All Expenses
incurred by Indemnitee in advance of the final disposition of any Proceeding
shall be paid by the Company at the request of Indemnitee, each such payment to
be made within thirty (30) calendar days after the receipt by the Company of a
statement or statements from Indemnitee requesting such payment or payments from
time to time.  Indemnitee’s entitlement to such Expenses shall include those
incurred in connection with any Proceeding by Indemnitee seeking a judgment in
court or an adjudication or award in arbitration pursuant to this Agreement
(including the enforcement of this provision).  Such statement or

 

--------------------------------------------------------------------------------


 

statements (i) shall reasonably evidence the Expenses incurred by Indemnitee in
connection therewith, (ii) shall include or be accompanied by such documentation
and information as is reasonably requested by the Company to determine the
nature of the Proceeding and whether Indemnitee is entitled to the advancement
of Expenses and (iii) if requested by the Company because the undertaking in the
next sentence is not deemed sufficient for any reason, shall include or be
accompanied by a written undertaking, by or on behalf of Indemnitee to reimburse
such amounts advanced if it is finally determined, after all appeals by a court
of competent jurisdiction, that Indemnitee is not entitled to be indemnified
against such Expenses by the Company as provided by this Agreement or
otherwise.  In this regard, Indemnitee hereby expressly undertakes to repay any
Expenses advanced to Indemnitee if it shall ultimately be determined that
Indemnitee is not entitled to be indemnified against such Expenses.  Any
advances or undertakings to repay pursuant to this Section 16 shall be
unsecured.

 

17.                                 Separability; Prior Indemnification
Agreements.  If any provision or provisions of this Agreement shall be held to
be invalid, illegal or unenforceable for any reason whatsoever (a) the validity,
legality and enforceability of the remaining provisions of this Agreement
(including without limitation, all portions of any paragraphs of this Agreement
containing any such provision held to be invalid, illegal or unenforceable, that
are not by themselves invalid, illegal or unenforceable) shall not in any way be
affected or impaired thereby, and (b) to the fullest extent possible, the
provisions of this Agreement (including, without limitation, all portions of any
paragraph of this Agreement containing any such provision held to be invalid,
illegal or unenforceable, that are not themselves invalid, illegal or
unenforceable) shall be construed so as to give effect to the intent of the
parties that the Company provide protection to Indemnitee to the fullest
enforceable extent.  This Agreement shall supersede and replace any prior
indemnification agreements entered into by and between the Company and
Indemnitee and any such prior agreements shall be terminated upon execution of
this Agreement.

 

18.                                 Headings; References; Pronouns.  The
headings of the sections of this Agreement are inserted for convenience only and
shall not be deemed to constitute part of this Agreement or to affect the
construction thereof.  References herein to section numbers are to sections of
this Agreement.  All pronouns and any variations thereof shall be deemed to
refer to the masculine, feminine, neuter, singular or plural as appropriate.

 

19.                                 Definitions.  For purposes of this
Agreement:

 

(a)                                  “Disinterested Director” means a director
of the Company who is not or was not a party to the Proceeding in respect of
which indemnification is being sought by Indemnitee.

 

(b)                                 “Expenses” shall include, without
limitation, all attorneys’ fees, witness fees, fees of advisors and experts,
retainers, court costs, transcript costs, travel expenses, duplicating, printing
and binding costs, postage, delivery service fees and all other disbursements or
expenses of the types customarily and reasonably incurred in connection with
prosecuting, defending, preparing to prosecute or defend, investigating, being
or preparing to be a witness in, or otherwise participating in, a Proceeding and
any expenses of establishing a right to indemnification under Sections 9, 10
and 11 above, but shall not include the amount of judgments, fines or penalties
actually levied against Indemnitee.

 

(c)                                  “Independent Counsel” means a law firm or a
member of a law firm that neither is currently nor in the past five years has
been retained to represent:  (i) the Company or Indemnitee in any matter
material to either such party (other than with respect to matters concerning
Indemnitee under this Agreement, or of other indemnitees under similar

 

--------------------------------------------------------------------------------


 

indemnification agreements), or (ii) any other party to the Proceeding giving
rise to a claim for indemnification hereunder.  Notwithstanding the foregoing,
the term “Independent Counsel” shall not include any person who, under the
applicable standards of professional conduct then prevailing, would have a
conflict of interest in representing either the Company or Indemnitee in an
action to determine Indemnitee’s right to indemnification under this Agreement.

 

(d)                                 “Proceeding” includes any threatened,
pending or completed investigation, action, suit, arbitration, alternate dispute
resolution mechanism, inquiry, administrative hearing or any other actual,
threatened or completed proceeding, whether brought by or in the right of the
Company or otherwise, against Indemnitee, for which indemnification is not
prohibited under Sections 2(a)-(f) above and whether of a civil, criminal,
administrative or investigative nature, including, but not limited to, actions,
suits or proceedings in which Indemnitee may be or may have been involved as a
party or otherwise, by reason of the fact that Indemnitee is or was a director,
officer, employee or agent of the Company, or is or was serving, at the request
of the Company, as a director, officer, employee or agent or fiduciary of any
other entity, including, but not limited to, another corporation, partnership,
joint venture, trust, employee benefit plan or other enterprise, or by reason of
anything done or not done by Indemnitee in any such capacity, whether or not
Indemnitee is serving in such capacity at the time any liability or expense is
incurred for which indemnification or reimbursement can be provided under this
Agreement.

 

20.                               Other Provisions.

 

(a)                                  This Agreement shall be interpreted and
enforced in accordance with the internal laws of Delaware.

 

(b)                                 This Agreement may be executed in one or
more counterparts, each of which shall for all purposes be deemed to be an
original but all of which together shall constitute one and the same Agreement. 
Only one such counterpart signed by the party against whom enforceability is
sought needs to be produced as evidence of the existence of this Agreement.

 

(c)                                  This Agreement shall not be deemed an
employment contract between the Company and any indemnitee who is an officer of
the Company, and, if Indemnitee is an officer of the Company, Indemnitee
specifically acknowledges that Indemnitee may be discharged at any time for any
reason, with or without cause, and with or without severance compensation,
except as may be otherwise provided in a separate written contract between
Indemnitee and the Company.

 

(d)                                 Upon a payment to Indemnitee under this
Agreement, the Company shall be subrogated to the extent of such payment to all
of the rights of Indemnitee to recover against any person for such liability,
and Indemnitee shall execute all documents and instruments required and shall
take such other actions as may be necessary to secure such rights, including the
execution of such documents as may be necessary for the Company to bring suit to
enforce such rights.

 

(e)                                  No supplement, modification or amendment of
this Agreement shall be binding unless executed in writing by both parties
hereto.  No waiver of any of the provisions of this Agreement shall be deemed or
shall constitute a waiver of any other provisions hereof (whether or not
similar) nor shall such waiver constitute a continuing waiver.

 

--------------------------------------------------------------------------------


 

(f)                                    All notices, requests, demands and other
communications hereunder shall be in writing and shall be deemed to have been
duly given (i) if delivered by hand and receipted for by the party to whom said
notice or other communication shall have been directed or (ii) mailed by
certified or registered mail with postage prepaid, on the third business day
after the date postmarked.  Addresses to either party are as provided below, or
as subsequently modified by written notice to the other party.

 

If to Indemnitee, to:

 

 

If to the Company, to:

 

Quidel Corporation
10165 McKellar Court
San Diego, CA 92121
Attn: General Counsel

 

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, the parties hereto have executed this Agreement on and as of
the day and year first above written.

 

 

 

QUIDEL CORPORATION

 

 

 

 

 

By:

 

 

 

 

 

 

 

Name:

 

 

 

 

 

 

 

Title:

 

 

 

 

 

 

 

INDEMNITEE

 

 

 

By:

 

 

 

 

 

 

 

Name:

 

 

 

--------------------------------------------------------------------------------